 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 1 of 10 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

DELROY A. CHAMBERS, JR.,

      Plaintiff,

v.

VIP REAL ESTATE, INC.

      Defendant.
____________________________/

                                     COMPLAINT
                                         and
                                    JURY DEMAND

      Plaintiff, Delroy A. Chambers, Jr., by and through his undersigned attorneys, files

this Complaint for injunctive and declaratory relief, damages, costs, and attorneys’ fees

against Defendant, VIP Real Estate, Inc. and as good grounds states as follows:

                            PRELIMINARY STATEMENT

      1.     This action arises as a result of Defendant’s discriminatory actions

perpetrated against Black people with respect to the rental of a home located in North Fort

Myers, Florida (the “Dwelling”).

      2.     Specifically, Defendant has violated the Fair Housing Act by, among other

things, refusing to negotiate, and otherwise making unavailable and denying the Dwelling

to Mr. Chambers because of race.
 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 2 of 10 PageID 2




                             JURISDICTION AND VENUE

       3.      Jurisdiction is invoked pursuant to 42 U.S.C. § 3613(a), in that Plaintiff

asserts his claims of housing discrimination in a civil action, and also pursuant to 28 U.S.C.

§§ 1331, 2201 and 1343(a)(4), in that this is a civil action seeking to redress the deprivation

of the right to fair housing secured to Plaintiff by the Fair Housing Act.

       4.      Plaintiff seeks declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202.

Plaintiff seeks permanent injunctive relief pursuant to Rule 65, Federal Rules of Civil

Procedure.

       5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b) and 1391(c)

in that the subject property is located in this district, the events and/or omissions giving

rise to the claims herein occurred in this district, and the Defendant does business is in this

division of this district.

                                         PARTIES

       6.      Plaintiff, Delroy A. Chambers, Jr., is a Black male that serves as a fair

housing tester who seeks to enforce fair housing laws so that people are protected from

discriminatory housing practices. Mr. Chambers attempts to accomplish these goals by

engaging in testing for fair housing violations and pursuing enforcement of meritorious

claims, among other things. In this capacity, Mr. Chambers poses as a renter or purchaser

for the purpose of collecting evidence of discriminatory housing practices, without intent

to rent or purchase a home. At all relevant times, Mr. Chambers was acting in this capacity

as a tester when he conducted an investigation into the discriminatory actions perpetuated

by Defendant.
 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 3 of 10 PageID 3




       7.     As a fair housing tester and advocate dedicated to advancing the rights of

those historically discriminated against, Mr. Chambers attempts to locate housing

providers and advertisers in order to test their compliance with various fair housing laws.

Mr. Chambers conducts such testing efforts consistent with the guidance and instructions

outlined by the U.S. Department of Housing and Urban Development (HUD), housing

advocacy groups, and established case law.

       8.     Mr. Chambers is deeply committed to fair housing and the goals of the Fair

Housing Act. Mr. Chambers was and continues to be adversely affected by the acts,

omissions, policies, and practices of the Defendant.

       9.     Defendant, VIP Real Estate, Inc., is a Florida Profit Corporation that is

engaged in the business of real estate and comprised of licensed real estate professionals,

including Samia Abed.

                                FACTUAL ALLEGATIONS

       10.    While investigating discrimination in the housing market in June 2021, Mr.

Chambers encountered an advertisement for the Dwelling. The advertisement stated,

among other things, “Don't apply with criminal … WITHIN 8 years” as a requirement for

tenancy.

       11.    The advertisement indicated that the Dwelling was listed by the Defendant.

It further included Defendant’s contact information and the name of its employee Samia

Abed, who was and is a licensed real estate sales associate, employed by Defendant.

       12.    As part of Mr. Chambers’s fair housing testing efforts described above, Mr.

Chambers, posing as a potential renter, attempted to negotiate for the rental of the Dwelling
 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 4 of 10 PageID 4




with Defendant by confirming the availability of the Dwelling. Defendant responded and

confirmed the availability of the Dwelling.

       13.    Mr. Chambers continued the test by asking Defendant for additional details

about the criminal background policy that was noted on the advertisement and inquiring

whether any criminal background would result in a denial of the Dwelling, as a result of

the policy.

       14.    Despite the apparent blanket prohibition stated in the advertisement,

Defendant then asked for details regarding Mr. Chambers’s criminal background.

       15.    Mr. Chambers responded by indicating that he had a felony arrest in 2013,

and provided details regarding the arrest. Mr. Chambers then asked whether that arrest

alone would result in a denial because of the policy.

       16.    Defendant did not ask whether Mr. Chambers’s arrest resulted in a conviction

or convictions, and instead stated and confirmed that Mr. Chambers’s arrest record would

result in the denial of the Dwelling, because of the criminal background policy.

       17.    Defendant therefore ceased negotiating with Mr. Chambers regarding the

Dwelling, and otherwise made the Dwelling unavailable and denied the Dwelling to him,

because of Mr. Chambers’s arrest history, and regardless of whether any convictions had

ever resulted from any accused conduct, which is unlawful under the Fair Housing Act, as

it has a disparate impact on Black people, and fails to serve a substantial, legitimate,

nondiscriminatory interest of the housing provider.

       18.    Such actions and statements serve to discourage Mr. Chambers from

applying, inspecting and renting the Dwelling; and restrict the choices of Mr. Chambers by
 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 5 of 10 PageID 5




word or conduct in connection with seeking, negotiating for, renting the Dwelling so as to

perpetuate, or tend to perpetuate, segregated housing patterns, or to discourage or obstruct

choices in a community, neighborhood or development. As such, these actions constitute

efforts to deprive Mr. Chambers of housing opportunities.

       19.    HUD has found that “where a policy or practice that restricts access to

housing on the basis of criminal history has a disparate impact on individuals of a particular

race … such policy or practice is unlawful under the Fair Housing Act if it is not necessary

to serve a substantial, legitimate, nondiscriminatory interest of the housing provider.” See

HUD, “Office of General Counsel Guidance on Application of Fair Housing Act Standards

to the Use of Criminal Records by Providers of Housing and Real Estate-Related

Transactions” (April 4, 2016).

       20.    According to recent local, regional, and national data; media, academic and

governmental studies; and HUD findings; including, but not limited to, data from the U.S.

Census Bureau, the Florida Department of Law Enforcement, the Federal Bureau of

Investigation, the U.S. Department of Justice, and Florida’s Offender Based Transaction

System, Black people are arrested, convicted, and imprisoned at vastly disproportional

rates in Florida and the country as a whole, as well as in Less County, Florida, where the

Dwelling is located.

       21.    As such, the criminal background policy, which was the basis for

Defendant’s refusal to negotiate with Mr. Chambers, making the Dwelling unavailable to

Mr. Chambers and denying it to him, actually and predictably results in a disparate impact

to Black people and therefore impacts and disadvantages Black people at significantly
 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 6 of 10 PageID 6




higher rates than White people, which in turn, reduces the availably of housing for Mr.

Chambers and other Black people, as compared to White people.

       22.    HUD has found that “[a] housing provider with a policy or practice of

excluding individuals because of one or more prior arrests (without any conviction) cannot

satisfy its burden of showing that such policy or practice is necessary to achieve a

substantial, legitimate, nondiscriminatory interest.” Id.

       23.    As such, Defendant’s actions in refusing to negotiate with Mr. Chambers and

making the Dwelling unavailable to Mr. Chambers and denying it to him based on a clean

background policy that takes an applicant’s arrest history into consideration is unlawful

under the Fair Housing Act, as it has a disparate impact on Black people, and fails to serve

a substantial, legitimate, nondiscriminatory interest of the housing provider.

       24.    Mr. Chambers was angered and insulted that Defendant was refusing to

negotiate and making the Dwelling unavailable to him and denying it to him based on a

criminal background policy that takes an applicant’s arrest history into consideration.

       25.    As a Black person who has been the subject of discrimination throughout his

life, Mr. Chambers is particularly sensitive to discriminatory practices. Mr. Chambers was

insulted and emotionally distressed by being denied housing based on a criminal

background policy that takes arrests into consideration, and by being subjected to such

discriminatory policies.

       26.    Mr. Chambers was and is saddened, angered, and insulted by the fact that the

Defendant refused to negotiate and otherwise made unavailable and denied the Dwelling

to him based on a criminal background policy that has a discriminatory impact and serves
 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 7 of 10 PageID 7




no substantial, legitimate, nondiscriminatory interest. Mr. Chambers has spent a significant

amount of time thinking about what occurred and all the other Black people who may have

had housing made unavailable to them by Defendant based on the criminal background

policy that takes arrest history into consideration, and while doing so, has felt the

aforementioned emotions.

          27.   Defendant’s unlawful conduct proximately caused Mr. Chambers to suffer

the aforementioned emotions, which have manifested into stress, unpleasant rumination,

mental strain, and feelings of indignity, hopelessness and anxiety about race discrimination

in housing.

          28.   Consistent with his fair housing testing efforts, Mr. Chambers has a practice

of continuing to monitor and test those entities and individuals found to have been

discriminating. To those ends, Mr. Chambers has and will continue monitoring Defendant

and its agents in order to determine its ongoing compliance with the Fair Housing Act and

will continue to do so throughout the pendency of this matter and after its conclusion.

                                  COUNT 1:
                      VIOLATION OF THE FAIR HOUSING ACT

          29.   Plaintiff repeats and realleges paragraphs 1 through 28 as if fully set forth

herein.

          30.   This Count 1 is brought by Plaintiff against the Defendant, VIP Real Estate,

Inc., LLC.

          31.   Defendant is liable to Plaintiff for all injuries caused by the Fair Housing Act

violations committed by Defendant and its agents.
 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 8 of 10 PageID 8




       32.    Defendant authorized its agents, including Samia Abed to act for it when they

committed the Fair Housing Act violations alleged herein. Defendant’s agents, including

Samia Abed accepted the undertaking of acting on behalf of Defendant when they

committed the Fair Housing Act violations alleged herein. Defendant had control over its

agents, including Samia Abed when they committed the Fair Housing Act violations

alleged herein.

       33.    Defendant has violated the Fair Housing Act by, among other things,

otherwise making unavailable and denying the Dwelling to Mr. Chambers because of race.

       34.    A discriminatory purpose, not any legitimate reason, was a motivating factor

behind Defendant’s aforementioned discriminatory actions and/or omissions.

       35.    As a result of Defendant’s discriminatory conduct - committed despite being

engaged in the business of real estate, coupled with Plaintiff’s ongoing monitoring efforts

- Plaintiff has suffered, is continuing to suffer, and will in the future suffer irreparable loss

and injury and a real and immediate threat of future discrimination by Defendant.

       36.    Defendant’s unlawful conduct and actions constitute direct evidence of

discrimination and proximately caused Plaintiff’s damages as described above.

       37.    In engaging in this unlawful conduct described above, Defendant acted

recklessly or intentionally. This is evidenced, in part, by the fact that Defendant is engaged

in the real estate business, and despite that fact, chose to engage in unlawful discrimination.

       38.    As a tester who has been treated in a discriminatory fashion by Defendant,

Mr. Chambers has suffered an injury in precisely the form the Fair Housing Act was
 Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 9 of 10 PageID 9




intended to guard against, and therefore he has standing to maintain his claims under the

Act's provisions.

        39.   Accordingly, Plaintiff is aggrieved by Defendant's discriminatory actions in

violation of the Fair Housing Act.

        WHEREFORE, Plaintiff respectfully requests that the Court:

              A.     declare the actions, omissions, policies, and procedures of Defendant,

complained of herein to be in violation of the Fair Housing Act;

              B.     enter a permanent injunction enjoining Defendant, its successors, and

its servants, agents and employees, and all those acting in concert with it, from engaging

in discrimination based on race;

              C.     enter a permanent injunction compelling Defendant, its successors,

and its servants, agents and employees, and all those acting in concert with it, to amend

any and all policies, procedures and practices, which discriminate against persons based on

race;

              D.     award compensatory damages to Plaintiff against Defendant, to

compensate Plaintiff for, among other things, the emotional distress, anger, insult and

injury caused by Defendant’s discriminatory actions;

              E.     award Plaintiff his costs and reasonable attorneys’ fees in this action;

and

              F.     award Plaintiff such other and further relief as the Court deems just

and proper.
Case 2:21-cv-00485-JES-NPM Document 1 Filed 06/24/21 Page 10 of 10 PageID 10




                              DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b), Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all issues so triable in this matter.


                                                   Respectfully submitted,

                                                   Joshua A. Glickman, Esq.
                                                   Florida Bar No. 43994
                                                   josh@sjlawcollective.com
                                                   Shawn A. Heller, Esq.
                                                   Florida Bar No. 46346
                                                   shawn@sjlawcollective.com

                                                   Social Justice Law Collective, PL
                                                   974 Howard Avenue
                                                   Dunedin, Florida 34698
                                                   (202) 709-5744
                                                   (866) 893-0416 (Fax)

                                                   Attorneys for the Plaintiff


                                                   By: s/ Shawn A. Heller         .
                                                        Shawn A. Heller, Esq.
